 Case 2:21-cv-16395-KM-LDW Document 1 Filed 09/01/21 Page 1 of 9 PageID: 1




Jocelyn A. Merced, Esq.
OGLETREE, DEAKINS, NASH
SMOAK & STEWART, P.C.
10 Madison Avenue, Suite 400
Morristown, New Jersey 07960
(973) 656-1600 (Telephone)
(973) 656-1611 (Facsimile)
Jocelyn.Merced@ogletreedeakins.com
Attorneys for Defendants
Marcus & Millichap Real Estate Investment Services, Inc.;
Hessam Nadji and J.D. Parker

                      UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
MICHAEL FASANO,                        :
                                       : Hon. ________________________
                  Plaintiff,           : Civil Action No. _______________
                                       :
v.                                     :
                                       :
MARCUS & MILLICHAP REAL ESTATE :
INVESTMENT SERVICES, INC., ITS         : NOTICE OF REMOVAL & LOCAL CIVIL
PARENT AND SUBSIDIARY ENTITIES; :              RULE 11.2 CERTIFICATION
HESSAM NADJI, IN HIS                   :
PROFESSIONAL CAPACITY AND              :
PERSONALLY; J.D. PARKER, IN HIS        :
PROFESSIONAL CAPACITY AND              :
PERSONALLY; JOHN DOES 1-10; JOHN :
DOES 1-10; JANE DOES 1-10; ABC         :
CORPORATIONS. (FICTITIOUS              :
CORPORATIONS 1-10),                    :
                                       :
                  Defendants.          :

TO:    CHIEF JUDGE AND JUDGES OF
       THE UNITED STATES DISTRICT COURT
       FOR THE DISTRICT OF NEW JERSEY

ON NOTICE TO:

       Philip E. Stern, Esq.
       DiFrancesco Bateman Kunzman Davis
       Lehrer & Flaum, P.C.
       15 Mountain Boulevard
       Warren, New Jersey 07059
       Attorneys for Plaintiff, Michael Fasano
  Case 2:21-cv-16395-KM-LDW Document 1 Filed 09/01/21 Page 2 of 9 PageID: 2




        Michelle M. Smith, Esq., Clerk
        The Superior Court of New Jersey
        Richard J. Hughes Justice Complex
        6th Floor North Wing
        P.O. Box 971
        Trenton, New Jersey 08625

        Clerk, Superior Court of New Jersey
        Law Division – Bergen County
        10 Main St.
        Hackensack, NJ 07601

HONORABLE JUDGES:

        Defendants Marcus & Millichap Real Estate Investment Services, Inc. (“M&M”);

Hessam Nadji (“Nadji”) and J.D. Parker (“Parker”) (collectively “Defendants”) hereby notice the

removal of this action from the Superior Court of New Jersey, Law Division, Bergen County, in

which it is pending, to the United States District Court for the District of New Jersey, pursuant to

28 U.S.C. §§ 1332, 1441 and 1446, and as grounds therefore show as follows:

   I.        TIMELINESS OF REMOVAL

        1.     Plaintiff Michael Fasano (“Plaintiff”) filed this civil action on July 2, 2021, by

filing a Complaint against Defendants in the Superior Court, Law Division, Bergen County,

captioned Michael Fasano v. Marcus & Millichap Real Estate Investment Services, Inc., Docket

No.: BER-L-4353-21 (hereinafter referred to as the “State Court Action”). A copy of the

Summons, Complaint, Civil Case Information Statement, and Track Assignment Notice are

attached hereto as Exhibit A. These documents set forth the claims upon which Plaintiff’s action

is based and constitute all pleadings, process and other documents served to date in this action.

        2.     Counsel for Defendants accepted service on behalf of Defendants on August 3,

2021. (See Exhibit B).




                                                -2-
  Case 2:21-cv-16395-KM-LDW Document 1 Filed 09/01/21 Page 3 of 9 PageID: 3




          3.     Accordingly, pursuant to 28 U.S.C. § 1446(b), this Notice of Removal has been

timely filed within 30 days after first service of the Summons and Complaint upon Defendants.

   II.         VENUE

          4.     The New Jersey Superior Court, Bergen County is located within the District of

New Jersey, Newark Vicinage. See 28 U.S.C. § 110. Therefore, venue is proper in this Court

because the State Court Action is being removed to the “district and division embracing the

place where such action is pending.” 28 U.S.C. § 1441(a).

   III.        BASIS FOR REMOVAL – DIVERSITY JURISDICTION

          5.     This Court has original subject matter jurisdiction over this action under 28

U.S.C. §1332(a) because there is diversity of citizenship between Plaintiff and all Defendants

and the amount in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs. This case is, therefore, properly removable under 28 U.S.C. § 1441(a). This was true at

the time of filing of the Complaint and remains true at the time of the filing of this Notice of

Removal.

          A.     DIVERSITY OF CITIZENSHIP

          6.     Plaintiff’s Complaint does not identify his state of citizenship. According to

M&M’s records, Plaintiff is a citizen of the State of Georgia. (See Certification of Brenda Kent,

¶¶3-5; Exhibit C).

          7.     A corporation shall be deemed to be a citizen of every State and foreign state by

which it has been incorporated and of the State or Foreign state where it has its principal place of

business. 28 U.S.C. § 1332(c)(1). A corporation has its principal place of business where its

high level officers direct, control, and coordinate the corporation’s activities, i.e., its “nerve




                                                -3-
 Case 2:21-cv-16395-KM-LDW Document 1 Filed 09/01/21 Page 4 of 9 PageID: 4




center,” which will typically be found at its corporate headquarters. Hertz Corp. v. Friend, 559

U.S. 78 (2010).

       8.      Defendant M&M is a California corporation and has its principal place of

business in Calabasas, California. M&M is therefore a citizen of California within the meaning

of 28 U.S.C. § 1332.

       9.         Defendant Nadji is a citizen of the State of California.

       10.     Defendant Parker is a citizen of the State of New York.

       11.     Therefore, there is complete diversity of citizenship between Plaintiff and

Defendants.

       B.      AMOUNT IN CONTROVERSY

       12.     Plaintiff’s Complaint relates exclusively to his previous employment and/or

association with M&M. Specifically, Plaintiff alleges claims for (1) age discrimination and

retaliation in violation of the New Jersey Law Against Discrimination, N.J.S.A § 10:5-1, et seq.

(“NJLAD”); (2) wrongful termination; (3) violation of the implied covenant of good faith and

fair dealing; and (4) defamation. (See Exhibit A, Complaint).

       13.     Plaintiff’s Complaint seeks “compensatory damages, back pay, front pay,

emotional distress, punitive damages, pre- and post-judgment interest, attorneys’ fees, costs of

suit, and such other relief as is just and equitable.” (See Exhibit A, Wherefore Clauses of

Complaint, pp. 7; 9-11).

       14.     For purposes of removal, the amount in controversy in this matter is in excess of

$75,000, exclusive of interests and costs. See, e.g., Huber v. Taylor, 532 F. 3d 237, 244 (3d Cir.

2008) (“If appropriately made . . . claims for punitive damages will generally satisfy the amount

in controversy requirement.”) (internal citation omitted); Zanger v. Bank of Am., N.A., No. 10-




                                                  -4-
 Case 2:21-cv-16395-KM-LDW Document 1 Filed 09/01/21 Page 5 of 9 PageID: 5




cv-2480, 2010 WL 3910142, at *3 (D.N.J. Oct. 1, 2010) (finding claims for attorneys’ fees and

punitive damages are, to the extent asserted, presumed to satisfy the amount in controversy

requirement); Andrews v. Home Depot U.S.A., Inc., No. 03-cv-5200, 2010 WL 5464303, *3

(D.N.J. Dec. 29, 2010) (finding plaintiff’s claim for compensatory and punitive damages and

attorneys’ fees more than satisfied the amount in controversy requirement for removal); Raspa v.

Home Depot, 533 F.Supp. 2d 514, 522 (D.N.J. 2007) (punitive damages claim sufficient to meet

amount in controversy and attorney’s fees claims “alone can exceed six figures).

         15.     In addition, where an action seeks damages for a significant injury, such as

Plaintiff’s claimed “shock,” “embarrassment, humiliation, emotional harm and suffering, [and]

psychological harm and injuries,” it will generally satisfy the $75,000 threshold for diversity

jurisdiction. See, e.g., Scioscia v. Target Corp., No. 08-cv-2593 (AET), 2008 WL 2775710

(D.N.J. July 14, 2008) (denying remand based, in part, on plaintiff’s allegation of “significant”

personal injury); see also Frederico v. Home Depot, 507 F.3d 188, 197 (3d Cir. 2007) (where a

complaint is silent on the amount in controversy, removal is proper unless it is a legal certainty

that the plaintiff cannot recover the jurisdictional amount of $75,000). Here, Plaintiff’s

Complaint seeks compensatory damages.

         16.     Based on the allegations of the Complaint, which seeks recovery of back pay,

front pay, emotional distress damages, punitive damages and attorney’s fees, the amount in

controversy will exceed the sum or value of $75,000, exclusive of interest and costs.

   IV.         DEFENDANTS’ COMPLIANCE WITH 28 U.S.C. § 1446(d)’s NOTICE
               REQUIREMENTS

         17.     Written notice of the filing of this Notice of Removal will be promptly served

upon Plaintiff’s counsel of record in accordance with 28 U.S.C. § 1446(d).




                                               -5-
  Case 2:21-cv-16395-KM-LDW Document 1 Filed 09/01/21 Page 6 of 9 PageID: 6




          18.   A true and correct copy of this Notice of Removal will also be promptly filed

with the Clerk of Superior Court of New Jersey, Bergen County, Law Division, in accordance

with 28 U.S.C. § 1446(d), as an attachment to Defendants’ Notice of Filing of Notice of

Removal. A true copy of this written notice, without attachments, is attached hereto as “Exhibit

B”.

      V. CONCLUSION

          19.   This action is properly removable pursuant to 28 U.S.C. §§ 1332 and 1441. The

amount in controversy exceeds $75,000. Defendants M&M and Nadji are citizens of California,

Defendant Parker is a citizen of New York and Plaintiff is a citizen of Georgia. As such, there is

complete diversity of citizenship.

          20.   By removing this matter, Defendants do not waive, or intend to waive, any

defenses it might have including, but not limited to, insufficiency of process and insufficiency of

service of process and/or lack of personal jurisdiction, and reserve the right to assert all defenses

herein.

          WHEREFORE, Defendants respectfully request that this Honorable Court take

jurisdiction of this action and issue all necessary orders and process to remove said action from

the Superior Court of New Jersey, County of Bergen, to the United States District Court for the

District of New Jersey.




                                                 -6-
 Case 2:21-cv-16395-KM-LDW Document 1 Filed 09/01/21 Page 7 of 9 PageID: 7




                                          Respectfully submitted,

                                          OGLETREE, DEAKINS, NASH,
                                          SMOAK & STEWART, P.C.
                                          Attorneys for Defendants

                                  By:     s/Jocelyn A. Merced
                                          Jocelyn A. Merced
                                          10 Madison Avenue, Suite 400
                                          Morristown, New Jersey 07960
                                          jocelyn.merced@ogletreedeakins.com


Date: September 1, 2021




                                    -7-
 Case 2:21-cv-16395-KM-LDW Document 1 Filed 09/01/21 Page 8 of 9 PageID: 8




                  CERTIFICATION PURSUANT TO LOCAL RULE 11.2

       The undersigned counsel for Defendants certifies that the matter in controversy is not the

subject of any other action pending in any court and Defendants know of no other action pending

in any court, or of any pending arbitration or administrative proceeding.

                                                      Respectfully submitted,

                                                      OGLETREE, DEAKINS, NASH,
                                                      SMOAK & STEWART, P.C.
                                                      Attorneys for Defendants

                                             By:      s/Jocelyn A. Merced
                                                      Jocelyn A. Merced
                                                      10 Madison Avenue, Suite 400
                                                      Morristown, New Jersey 07960
                                                      jocelyn.merced@ogletreedeakins.com

Dated: September 1, 2021




                                                -8-
  Case 2:21-cv-16395-KM-LDW Document 1 Filed 09/01/21 Page 9 of 9 PageID: 9




                                      PROOF OF SERVICE

       I am over the age of 18 and not a party to this action. On this date, I served a true copy of

the attached:

        NOTICE OF REMOVAL & LOCAL CIVIL RULE 11.2 CERTIFICATION

on the party listed below, via overnight mail, sent to his attorney of record:

        Philip E. Stern, Esq.
        DiFrancesco Bateman Kunzman Davis
        Lehrer & Flaum, P.C.
        15 Mountain Boulevard
        Warren, New Jersey 07059
        Attorneys for Plaintiff

and, via overnight mail, upon

       Michelle M. Smith, Clerk                        Clerk, Superior Court of New Jersey
       Superior Court of New Jersey                    Law Division - Bergen County
       Hughes Justice Complex                          10 Main Street
       P.O. Box 971                                    Hackensack, NJ 07601
       Trenton, New Jersey 08625

       I declare under penalty of perjury that the foregoing is true and correct.

                                                              s/ Jocelyn A. Merced
                                                              Jocelyn A. Merced
Dated: September 1, 2021

                                                                                           48378430.1




                                                 -9-
